Citation Nr: 0118610	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-22 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the termination of a rating pursuant to 
38 C.F.R. § 1114(k), based on special monthly compensation 
for blindness of one eye, having only light perception.

2.  Entitlement to an increased rating for decreased visual 
acuity, left eye, due to injury, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
February 1976.

This matter arises from an April 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied an increased rating 
for a left eye disability, and a September 2000 rating 
decision which terminated special monthly compensation for 
the same left eye disability.  The veteran has substantively 
appealed both issues, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  The veteran was granted special monthly compensation for 
blindness of one eye, having only light perception, effective 
January 1993, subsequent to VA outpatient treatment records 
showing visual acuity of counting 1 to 2 fingers at four 
feet. 

2.  In April 2000, the RO proposed a termination of the 
veteran's special monthly compensation as he failed to meet 
the criteria for loss of use of one eye; the proposed 
reduction was effectuated by rating decision in September 
2000, effective December 1, 2000.

3.  The medical evidence of record shows that the veteran has 
modest impairment of visual acuity in the left eye, without 
evidence of blindness, or only light perception in the left 
eye.

4.  The termination of special monthly compensation based 
upon blindness, or only light perception, left eye, was 
proper.  

5.  The veteran's left eye disability is manifested by 
corrected visual acuity of 20/30, left eye, 20/20, right eye, 
with primary open-angle glaucoma, but no significant visual 
field deficit.      

6.  The veteran's assigned 30 percent rating has been in 
effect for more than 20 years, and is protected from 
reduction.


CONCLUSIONS OF LAW

1.  A preponderance of the evidence establishes that the 
discontinuance of special monthly compensation for blindness, 
one eye, having only light perception, was proper.  38 
U.S.C.A. §§ 1110, 1114(k), 1131, 5112 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.105(e),(i), 3.344(a),(c), 3.350(a) 
(2000).  

2.  A disability rating in excess of 30 percent for decreased 
visual acuity, left eye, due to injury, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.84a 
Diagnostic Code 6009-6070 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his increased rating claim, 
he was provided a contemporaneous VA ophthalmology 
examination, and there is no indication that there are any 
outstanding records pertinent to either issue on appeal.  In 
addition, with respect to termination of his special monthly 
compensation claim, all procedural requirements, have been 
followed, including notice to the veteran of a proposed 
termination and notice of the opportunity to submit evidence.  
A predetermination hearing was held in July 2000.  Thus, the 
Board concludes that that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him as mandated by current law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___, ___, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§  5102, 5103, 5103A).   

I.  Termination of Special Monthly Compensation

The Board observes, initially, that the April 2000 rating 
decision and its accompanying cover letter complied with the 
provisions of 38 C.F.R. § 3.105(e), which require 
notification of the reduction in compensation, a statement of 
the facts and reasons for such reduction, and an opportunity 
to submit evidence against a proposed reduction.  In 
addition, the veteran was provided a predetermination hearing 
as required by 38 C.F.R. § 3.105(i).  In a September 2000 
rating decision, the RO terminated the veteran's special 
monthly compensation for blindness or light perception only, 
one eye, effective December 1, 2000.  The present appeal 
ensued.  

Looking to the record, the Board notes that a VA examination 
report of January 1977 noted a diagnosis of maculopathy with 
blindness, left eye, and suspected glaucoma.  In December 
1985, the VA outpatient records showed atrophy of the retinal 
pigment epithelium (RPE) and a diagnosis of peripapillary 
choroidal rupture, left eye.  Visual acuity of the left eye 
was reported to be counting fingers at 8 feet.  A January 
1993 VA outpatient evaluation indicated that the veteran's 
visual acuity of the left eye had decreased to counting 
fingers at 1-2 feet.  This report served as the basis for 
special monthly compensation for light perception only, left 
eye.  A January 1994 outpatient report noted again the 
diagnosis of peripapillary choroidal rupture, left eye, 
secondary to trauma.  The veteran was to be observed for 3 
months for glaucoma.  

A VA examination report of August 1996 showed the veteran's 
visual acuity in the left eye to be counting fingers at 4 
feet without correction.  The examiner noted that that the 
veteran was "obviously intoxicated and was poorly 
cooperative."  The veteran's failure to cooperate was 
indicated by a refraction of the left eye with a plano lens 
in the phoropter yielding 20/70.  The external examination of 
the eyes was normal.  Visual field to finger confrontation 
was full in both eyes.  The examiner also noted that the 
results of the visual field examination further pointed to 
lack of cooperation from the veteran as he had only a central 
5 to 0 degree field with a V4e isopter.  This target was 
detectable within the central area of the field.  In 
addition, notwithstanding visual acuity of finger counting, 
this field also showed intact central fixation.  The slit-
lamp examination was normal and the optic nerve had a cup to 
disk ration of 0.7, equal in both eyes.  There was extensive 
RPE atrophy and metaplasia surrounding the nerve head in the 
left eye.  The macula in the left eye otherwise appeared 
normal.  The examiner reported a diagnosis of functional 
vision loss, both eyes, with reference to the veteran's lack 
of cooperation and suspected secondary gain.  He reported 
that he was unable to coerce the veteran into what he 
suspected was the actual visual acuity, the best that he 
could do was 20/70 in both eyes.  However, his final 
determination was that no disability of the left eye could be 
documented because of the veteran's lack of cooperation.  

VA outpatient records covering the period between September 
1998 and October 1999 showed that the veteran was continuing 
to be evaluated for a history of cataracts and glaucoma.  He 
stated that he was followed by a family doctor, but his last 
ophthalmology evaluation was at the VA eye clinic a year 
earlier.  The visual acuity evaluation indicated that in 
April 1997, the veteran had a reading of 20/400 in his left 
eye, but his visual acuity the day of the examination was 
20/25-2.  The Humphrey Visual Field examination showed 242 
both eyes.  The veteran failed to appear for follow-up 
evaluation until May 1999.  At that time his diagnosis was 
reported as: primary open-angle glaucoma (POAG), left eye 
greater than right eye.  He had a normal visual field in the 
right eye, but the left eye reflected an enlarged blind spot 
and cupping.  The visual field deficit was likely due to 
trauma.  Further outpatient evaluation in October 1999 noted 
the same diagnosis, and increased intraocular pressure.  The 
VA ophthalmologist reported that the veteran was a POAG 
suspect by disks, left eye greater than right eye.  He noted 
that the optic atrophy was more likely due to prior trauma, 
but if there was no defect demonstrated in the visual field 
test, then the optic atrophy was probably not due to 
glaucoma.  (The veteran had failed to appear for a scheduled 
Humphrey Visual Field test, which was to be rescheduled).

In March 2000, the veteran was afforded a VA ophthalmology 
examination.  The veteran reported having been diagnosed with 
glaucoma approximately 2 years earlier.  He reiterated his 
history of a left eye injury and stated that his vision had 
continued to decrease since the glaucoma was diagnosed.  His 
family history was positive for glaucoma.  The examination 
revealed visual acuity of 20/30, corrected, left eye and 
20/20, corrected, right eye.  Applanation tensions were 22 
left eye, 24 right eye.  Pupils, orbits and extraocular 
muscles were normal in both eyes.  There was no external 
physical evidence of trauma.  Slit-lamp evaluation was 
normal.  Funduscopic examination demonstrated cup to disk 
ration of 0.7 left eye, 0.5 right eye.  There was 
juxtapapillary RPE atrophy and RPE irregularity involving the 
central maculae of the left eye.  The examiner summarized the 
evaluation and noted that the veteran had POAG, left eye 
greater than right, with incomplete control of intraocular 
pressures.  The veteran's best corrected vision of 20/30 left 
eye, was due to underlying macular irregularity.  These 
findings were consistent with a previous contusion type 
trauma to the left eye.  The examiner stated that the veteran 
likely suffered commotio retinae in the left eye at the time 
of his injury, but was fortunately left with fairly good 
vision in the left eye despite the injury.  The examiner 
further stated that the veteran had modest loss of vision in 
the left eye, but the visual field demonstrated no 
significant defect.  His prognosis was noted to be favorable.  

The veteran appeared for an RO hearing in July 2000, in 
concert with his opposition to the termination of his special 
monthly compensation.  He testified that his left eye 
disability had worsened, and that his vision had decreased 
further since the diagnosis of glaucoma in 1998.  He stated 
that he had never had corrective surgery on his left eye.  He 
further stated that he believed the VA examination of March 
2000 was not adequate because all the doctor did was put a 
patch over his eye and ask questions.  He reported that he 
continued to have headaches over his left eye, and that his 
left eye ran often.  He used eyedrops for glaucoma and 
cataracts.  He testified that he could not drive a car.  

The veteran was granted special monthly compensation pursuant 
to 38 U.S.C.A. § 1114(k), which provides additional 
compensation for wartime veterans who have suffered blindness 
of one eye, having only light perception, as the result of a 
service-connected disability.  38 U.S.C.A. § 1114(k) (West 
Supp. 2000).  (The veteran had both wartime and peacetime 
service).  He maintains that his visual acuity in the left 
eye has decreased, not increased, and that he is still 
entitled to the special compensation for blindness.  

The law pertinent to reducing or terminating a veteran's 
disability rating provides that, the RO must not only comply 
with the procedural requirements set forth in 38 C.F.R. § 
3.105(e) (which have been met, as noted at the outset), but 
must also be mindful of 38 C.F.R. § 4.13 (2000).  This 
regulation provides that when any change in evaluation is 
considered, the RO should assure itself that there has been 
an actual change in condition, for better or worse, and not 
merely a difference in the thoroughness of the examination.  
Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  

The Board also observes that since the veteran's special 
monthly compensation under 38 U.S.C.A. § 1114(k), had been in 
effect for more than five years, the provisions of 38 C.F.R. 
§ 3.344(a) are for consideration.  38 C.F.R. § 3.344(c) 
(2000).  The pertinent portion of that regulation provides as 
follows:

It is essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history. . . . Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, . . . will not be reduced on 
any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated. . . . Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life. 

38 C.F.R. § 3.344(a) (2000). 

With regard to the cited regulations, the RO has clearly 
complied with the requirements in reviewing the VA outpatient 
records and the veteran's VA examination reports of August 
1996, and March 2000.  In addition, the March 2000 VA 
examination was one of the most thorough and complete 
evaluations of record.  

As is apparent from the medical evidence of record, there has 
unquestionably been a change in the veteran's condition since 
service connection was established in 1976.  However, the 
evidence is less clear as to whether there was an actual 
change in the veteran's condition to warrant special monthly 
compensation in the first instance, as borne out by 
subsequent outpatient evaluations and VA examinations.  
Moreover, the veteran clearly has been less than forthcoming 
regarding the actual visual acuity of his left eye, and the 
Board finds that the termination of special monthly 
compensation for blindness of one eye, having only light 
perception, was proper.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a).  

The termination of the veteran's special monthly compensation 
was based upon the medical evidence which showed much more 
than light perception in the left eye.  The majority of the 
VA ophthalmology evaluations show unequivocally that the 
veteran is not blind in his left eye.  As detailed in the 
foregoing portion of this decision, the veteran has 
disability of the left eye attributable to trauma during 
service, however the level of impairment has been 
questionable.  His original VA examination of January 1977 
showed visual acuity of 20/400 J-O.  However, an outpatient 
evaluation from 1985 showed that the veteran's visual acuity 
was limited to counting fingers from 8 feet, and had dropped 
to counting fingers at to 1-2 feet in 1991.  He was allegedly 
back up to counting fingers at 4 feet in an August 1996 VA 
examination report, but the examiner noted at length the 
inaccuracy of the evaluation, and pointed to the specific 
tests that outlined the discrepancies.  He found the 
veteran's left eye visual acuity to be 20/70, but suspected 
that it was actually much better.  Again, outpatient reports 
reflected varying degrees of visual acuity, from 20/400 in 
April 1997, to 20/25-2 in October 1999.  Most importantly, 
the March 2000 VA examination report, which detailed 
extensively the variety of ophthalmology tests performed, 
indicated that the veteran's best corrected visual acuity was 
20/30.  While these findings were attributed to the service-
connected trauma, the examiner also noted that the veteran 
was left with "fairly good vision" in his left eye, with no 
visual field deficit, despite the diagnosed POAG.  Finally, 
the "improvement" in the veteran's vision is reasonably 
certain to be maintained under the ordinary conditions of 
life.  There is no evidence that using the eye in a normal 
manner would result in a decrease in vision, other than that 
which may occur due to any progression of the disability due 
to its underlying nature.  

Thus, the Board concludes that the overall medical evidence 
of record has rebutted and refuted a finding that the veteran 
has blindness, or light perception only in his left eye.  The 
Board finds that the preponderance of the evidence supports a 
finding that termination of the veteran's special monthly 
compensation was warranted.  See Brown, at 422.  Accordingly, 
the termination of special monthly compensation for blindness 
of one eye, having only light perception, was proper.  

II.  Increased Rating, Left Eye Injury

The veteran was granted service connection for residuals of a 
left eye injury during service, effective from February 1976.  
He asserts that his disability has worsened, and that he is 
entitled to an increased rating.   

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).

The veteran's left eye disability has been evaluated as an 
unhealed injury, and is rated based upon impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity.  As the veteran's primary disability is decreased 
vision, he has been rated according to 38 C.F.R. § 4.84a, 
Diagnostic Code 6009-6070, which refers to injury and 
impairment of central visual acuity.  The veteran is 
currently assigned a 30 percent rating under Diagnostic Code 
6070, which is indicative of blindness in one eye, having 
only light perception, with vision in the other eye of 20/40.  
The remaining diagnostic codes related to vision impairment 
reflect a variety of combinations of impairment of visual 
acuity.  

In reviewing the medical evidence of record, particularly the 
most recent VA ophthalmology examination, it is apparent that 
there is no compensable rating assignable for the veteran 
left eye disability.  As noted in the foregoing portion of 
this decision, the veteran's current corrected visual acuity 
is 20/30 left eye, 20/20 right eye.  There is no significant 
visual field deficit, notwithstanding the presence of 
glaucoma and incomplete control of intraocular pressures.  
However, while it is apparent from the medical evidence that 
the veteran's left eye disability does not warrant a 
compensable disability rating, his 30 percent rating is 
protected as it has been in effect for more than 20 years.  
38 C.F.R. § 3.951(b) (2000).   

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating, as the medical evidence of record does not support a 
finding that the veteran's left eye disability has increased 
in severity.  Indeed, the evidence shows that he has but a 
modest visual acuity impairment.  Thus, a rating in excess of 
30 percent for left eye injury is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1155, Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Termination of the veteran's special monthly compensation for 
blindness, light perception only, left eye, was proper.


Entitlement to a rating in excess of 30 percent for decreased 
visual acuity, left eye, due to injury, is denied.



		
	Iris S. Sherman 
Member, Board of Veterans' Appeals

 

